         Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 1 of 12



                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

In RE:                                  §
                                        §
HIGH MESA, INC.                         §       Case No. 20-30602
                                        §
PETRO OPERATING COMPANY, LP             §       Case No. 20-30603
                                        §
PETRO ACQUISITIONS, LP                  §       Case No. 20-30604
                                        §
HIGH MESA HOLDINGS, LP                  §       Case No. 20-30605
                                        §
Debtors.                                §       (Chapter 7 cases)


  TRUSTEE’S EMERGENCY MOTION FOR: (A) ENTRY OF AN INTERIM AND
 FINAL ORDER AUTHORIZING THE TRUSTEE TO OPERATE BUSINESS AND
                (B) SETTING A FINAL HEARING DATE


     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
     YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
     CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
     YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
     RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
     FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
     THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
     THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
     TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
     FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
     HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
     HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
     MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
     THE MOTION AT THE HEARING.

     REPRESENTED         PARTIES    SHOULD     ACT    THROUGH       THEIR
     ATTORNEY.

     EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL
     BE CONDUCTED ON THIS MATTER ON JANUARY 31, 2020 AT 4:00 PM
     (PREVAILING CENTRAL TIME) IN COURTROOM 404, 4TH FLOOR,
     515 RUSK STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE
     RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
     CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER
     APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR

TRUSTEE’S EMERGENCY MOTION TO OPERATE                                 Page 1 of 12
         Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 2 of 12




        TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
        PLEADING AS UNOPPOSED AND GRANT THE RELIEF
        REQUESTED.

         RELIEF IS REQUEST NOT LATER THAN JANUARY 31, 2020.

TO THE HONORABLE MARVIN ISGUR, U.S. BANKRUPTCY JUDGE:

        Christopher Murray, Chapter 7 Trustee for Debtors High Mesa, Inc. ("HMI”), Petro

Acquisitions, LP (“Acquisitions”), Petro Operating Company, LP (“POC”), High Mesa Holdings,

LP (“Holdings”) (collectively, the “Debtors”) files this Trustee’s Emergency Motion for: (a) Entry of an

Interim and Final Order Authorizing the Trustee to Operate Business and (b) Setting a Final Hearing Date (the

"Emergency Motion"), 1 and respectfully state the following:

                                        I.    JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this district pursuant

to 28 U.S.C. §§ 1408 and 1409. This Court has constitutional authority to enter a final order regarding

this matter because operation of a business in chapter 7 has no equivalent in state law, thereby

rendering the Supreme Court’s opinion in Stern v. Marshall inapplicable to the matter at hand.

                                               II.   BACKGROUND

a. The Bankruptcy Case

        2.      On January 24, 2020 (“Petition Date”), the Debtors and their affiliates each filed a

voluntary petition for relief under chapter 7 of the Bankruptcy Code thereby commencing the Chapter




1
 Contemporaneously herewith, the Trustee filed the Trustee’s Emergency Motion for Entry of an Order
Directing Joint Administration of Chapter 7 Cases seeking joint administration of the Debtors’ and their
affiliates estates. Pursuant to the relief requested therein, the Trustee filed the instant Application in
the HMI estate, Case No. 20-30602, as well as in the estates for Holdings, PA, and POC.




TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                          Page 2 of 12
             Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 3 of 12



7 Cases. 2

         3.      Christopher Murray was duly appointed as the chapter 7 trustee for each of the

Debtors and their affiliates.

b. The “Blackjack Creek” Fields and Processing Facility

         4.      After his appointment, counsel for the Debtors contacted the Trustee regarding gas

producing fields and a processing facility near Pensacola, Florida operated by Acquisitions and POC

known as “Blackjack Creek” (“Blackjack”). The Trustee learned that this particular asset included

fields with wells that produced “sour gas” 3 and a related processing facility that was used to remove



2
 The case number for each of the Debtors’ estates is as follows: (1) High Mesa, Inc., Case No. 20-
30602; (2) Petro Operating Company, LP, Case No. 20-30603; (3) Petro Acquisitions, LP; Case No.
20-30604; (4) High Mesa Holdings, L.P., Case No. 20-30605; (5) The Meridian Resource and
Exploration, LLC, Case No. 20-30606; (6) High Mesa Holdings GP, LLC, Case No. 20-30607; AM
Idaho, LLC, Case No. 20-30608; (7) Louisiana Onshore Properties, LLC, Case No. 20-30609; (8)
AMH Energy New Mexico, LLC, Case No. 20-30610; (9) AM Michigan, LLC, Case No. 20-30611;
(10) Texas Energy Acquisitions, LP, Case No. 20-30612; (11) Cairn Energy USA, LLC, Case No. 20-
30613; (12) The Meridian Production, LLC, Case No. 20-30614; (13) High Mesa Services, LLC, Case
No. 20-30615; (14) HMS Kingfisher Holdco, LLC, Case No. 20-30616; (15) Alta Mesa Acquisition
Sub, LLC, Case No. 20-30619; (16) Alta Mesa Drilling, LLC, Case No. 20-30620; (17) Alta Mesa
Energy, LLC, Case No. 20-30621; (18) Alta Mesa GP, LLC, Case No. 20-30622; (19) Aransas
Resources, LP, Case No. 20-30623; (20) ARI Development, LLC, Case No. 20-30624; (21) Brayton
Management GP II, LLC, Case No. 20-30625; (23) Brayton Resources II, LP, Case No. 20-30626;
(24) Brayton Resources, LP, Case No. 20-30627; (25) Buckeye Production Company, LP, Case No.
20-30628; (26) FBB Anadarko, LLC, Case No. 20-30629; (27) Galveston Bay Resources, LP, Case
No. 20-30630; (28) LEADS Resources, LLC, Case No. 20-30632; (29) Louisiana Exploration &
Acquisition LP, Case No. 20-30634; (30) Navasota Resources Ltd. LLP f/k/a Hilltop Acquisition,
LLC, Case No. 20-30635; (31) Nueces Resources, LP, Case No. 20-30637; (32) Sundance
Acquisition, LLC, Case No. 20-30638; (33) TEA Energy Services, Case No. 20-30639; (34) The
Meridian Resource, LLC, Case No. 20-30640; and (35) Virginia Oil and Gas, LLC, Case No. 20-
30641.
3
 “Sour gas refers to natural gas that contains significant amounts of acidic gases such as hydrogen
sulfide and carbon dioxide.” Da Huo, The Global Sour Gas Problem, STANFORD ENERGY JOURNAL
(Nov. 26, 2012), available at https://sej.stanford.edu/global-sour-gas-problem. As noted by OSHA,
“[h]ydrogen sulfide is a colorless, flammable, extremely hazardous gas.”Hydrogen Sulfide (H2S), OSHA
FACT SHEET, available at
https://www.osha.gov/OshDoc/data_Hurricane_Facts/hydrogen_sulfide_fact.pdf.
TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                    Page 3 of 12
         Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 4 of 12



certain chemicals from the natural gas that is necessary in order to market the product for sale. The

Trustee was further informed that, due to the toxic nature of the sour gas, immediate attention was

required to ensure the health and safety of those individuals that resided near the Blackjack facility.

        5.      Following that call, Scott Ricks, the former President of HMI, informed the Trustee

about the condition of the Blackjack facilities, noting that operations had been shut down due to

minor maintenance on the processing facilities.

        6.      Regardless of whether production continues, Mr. Ricks informed the Trustee that the

facilities would need to be properly monitored to ensure that the sour gas did not leak from the field

or facilities. Given the toxic nature of sour gas, a leak could pose serious danger to the residents of

the surrounding area or otherwise cause a negative environmental impact. Mr. Ricks also informed

the Trustee that, because the nature of sour gas production, the State of Florida required that an

emergency plan be continuously kept in place that would allow for immediate contact of those

individuals living in proximity of the plant in the event of an emergency when the field was operational.

        7.      Mr. Ricks also provided the Trustee with information concerning both: (a) the

profitability of the field while it was operational and (b) the prospects for sale of the assets based on

the Debtors’ prior efforts to sell the Blackjack assets. According to Mr. Ricks, the Blackjack assets

generally do not generate a profit, though at times, may result in breakeven operations. And although

the Debtors have sought to sell or otherwise transfer the assets to third parties but have not had any

interested parties. Mr. Ricks believes this is because of two factors: (a) a lack of profitability in

operations; and (b) the plugging and abandonment liability associated with the fields that would likely

cost upwards of $6.5 million. 4 According to Mr. Ricks, the only offer the Debtors ever received on



4
 Debtor Petro Acquisitions, LP’s schedules indicate an “Asset Retirement Obligation” of
$6,479,149.10 associated with plugging and abandoning the wells. Petition [DE #1], Schedule E/F,
3.1, pg. 37.

TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                       Page 4 of 12
          Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 5 of 12



the property would require the Debtors to pay over $4 million to the party that would acquire

Blackjack. The Trustee is currently in the process of reviewing predecessors in title and Florida law to

determine if any other party may be liable for future plugging and abandonment costs.

          8.    The Trustee also gathered additional information from Marty Lee, the former field

manager for Blackjack. According to Mr. Lee, creditors Danos, LLC and R&R Contracting LLC are

currently providing individuals who monitor the fields and processing plant on a rotating basis to

ensure the safety of the plant. The monitoring of the fields involves ten individuals working in shifts,

twenty-four hours a day, seven days a week to ensure no toxic chemicals are escaping at the wells or

the facility. Mr. Lee further informed the Trustee that it was unlikely that the plant could be reopened

for operations due to the specific need for emergency planning required by the State of Florida and

inability to have an approvable plan due to the bankruptcy and lack of operating Debtors.

c. The Costs of Monitoring Blackjack

          9.    At the Trustee’s request, Mr. Ricks prepared a weekly budget through March 30, 2020

for the monitoring and maintenance of the Blackjack, which is attached hereto as Exhibit A. The

budget anticipates a total weekly cost of approximately $31,600 in order to keep the fields shut in and

properly monitored while the Trustee seeks to identify the available options for divesting the assets

safely.

          10.   The costs in the budget are broken down into eleven line-items. The majority of this

cost is associated with “Field Contract Labor,” which is the amount of costs associated with having

contractors available to actively monitor the fields for safety purposes. This $24,500 line-item makes

up approximately 78% of the weekly operating costs for the Blackjack facility. The second cost is

utilities required to keep the plant running of $2500 per week, which makes up approximately 8% of

the costs. The “Rentals-Surface” category ($750 per week) relates to equipment used in maintenance

and safety operations. In addition, the budget includes a cost of $1200 per week for “Supervision,”


TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                      Page 5 of 12
         Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 6 of 12



which would permit the Trustee to continue to utilize the services of Mr. Ricks in dealing with issues

that arise from maintenance of the plant and attention to any emergency or required maintenance

issues on the plant. 5 It would also allow Mr. Ricks to be available to the Trustee for purposes of

assisting him in attempting to divest the assets as quickly as possible in order to eliminate the

continuing cost to the estate of retaining the assets.

        11.     The Trustee is also exploring additional options to reduce the number of individuals

required to monitor the facilities. Conversations with Mr. Lee indicated that it may be possible to

reduce the number of people required to monitor the plant provided they had the appropriate safety

instruments with them. But given the emergency nature of the relief requested, the Trustee has

included the full cost of a 10-man shift in the budget to ensure the plant does not create a danger to

the residents or environment surrounding the facility. To the extent that more cost-effective means

of monitoring the plant are available without compromising safety concerns, the Trustee will make all

efforts to reduce the actual expenditures associated with maintaining the assets. In addition, at the

direction of the Trustee, proposed counsel at Jones Murray & Beatty LLP contacted the Florida

Department of Environmental Protection to seek assistance in the maintenance, plugging, and

potential abandonment of Blackjack.

d. The Debtors’ Ability to Pay for the Monitoring of Blackjack

        12.     The Trustee has reviewed the Debtors’ schedules and records which indicate that only

Holdings can pay the costs associated with monitoring Blackjack for any sustained period of time.

POC has cash totaling only $11,752.03, while Acquisitions has no cash assets. As made evident by the



5
  In addition to assisting with the Blackjack Creek assets, Mr. Ricks would also provide services to
the Trustee in liquidating the Debtors’ and their affiliates other assets, including those located in
Louisiana, the Gulf of Mexico, and Idaho. To the extent that the Trustee’s efforts to divest the
Blackjack Creek assets are successful, the Trustee would request authorization to continue payments
to Mr. Ricks until the Trustee, in his business judgment, determines that Mr. Ricks’ services are no
longer needed for the administration of the estate.
TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                    Page 6 of 12
           Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 7 of 12



budget, this limited amount of cash would not permit the Trustee to hire contractors necessary to

monitor the fields and pay other expenses necessary to ensure the safety of the residents and

environment surrounding Blackjack.

          13.     Holdings, however, has cash assets totaling $559,441.44 as of the Petition Date.

Although these funds could not satisfy the obligation to plug and abandon Blackjack, Holdings cash

reserves are sufficient to temporarily maintain the assets while the Trustee explores options on

divesting the field and facility.

          14.     Per Mr. Ricks, the Holdings’ cash is a conglomeration of receipts from the Debtors

and their related entities that all filed for chapter 7 bankruptcy on the Petition Date. Moreover,

Holdings has historically provided cash infusions for any shortfalls experienced by Acquisitions or

POC when revenues from operations fell short of expenses. As the case was only recently filed, the

Trustee has not had the time and opportunity necessary to perform a forensic examination of the bank

records to determine the ultimate source for the cash in the Holdings accounts.

          15.     At the Trustee’s request, Mr. Ricks provided an organizational chart for the Debtors

and their affiliated entities (attached as Exhibit B). The document indicates that Holdings is the 99.9%

owner of both POC and Acquisitions as a limited partner. 6 Ex. B. Although a limited partner is

generally not held liable for the debts of a limited partnership, it is unclear at this early stage whether

any exception to the general rule applies based on Holdings’ active participation in the business. See

TEX. BUS. ORGS. CODE § 153.102(a).

          16.     At this stage, the Trustee is still evaluating whether substantive consolidation may be

proper under the Bankruptcy Code. If Holdings was an active participant in Acquisition and POC’s

operations, it could be liable for any liability associated with issues at the facility under the Texas

Business Organizations code. Furthermore, the Comprehensive Environmental Response,


6
    Alta Mesa GP, LLC is the general partner, owning a 0.1% interest in the entities. Ex. B.
TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                        Page 7 of 12
         Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 8 of 12



Compensation and Liability Act (“CERCLA”) could lead to liability in the event of contamination

from Blackjack. Although he has not yet fully analyzed the applicability of these or any other theories

of joint liability, the Trustee believes, in his business judgment, that the risk associated with liability

from potential contamination and the risks to human and environmental safety warrants expending

of Holdings funds to monitor Blackjack on a temporary basis.

                                           III. RELIEF REQUESTED

        17.     The Trustee requests authority to operate Blackjack for a limited time in order to

ensure the health and safety of the nearby residents while avoiding any environmental hazards

associated with the sour gas field and processing facility. The Trustee requests that he be granted: (a)

interim authority to make necessary payments of up to $126,400 for expenses incurred between

January 27, 2020 and February 21, 2020 from the funds held in POC’s and Holdings’ bank accounts;

and (b) final authority to make payments of up to $126,400 from Holdings’ every four weeks thereafter

until the property has been transferred, sold, or properly abandoned under applicable law. Authority

to operate Blackjack is critical due to the potential risks to the health and safety of nearby residents

and to avoid potential environmental damages relating to the presence of sour gas.

        18.     Although chapter 7 trustees do not usually operate a debtor’s business, it may be

appropriate where the continuation of the business will facilitate the possibility of a sale of the business

as a going concern or where it is plainly necessary to preserve the estate’s value for creditors. See, e.g.,

In re Brierwood Manor, Inc., 239 B.R. 709 (Bankr. D. N.J. 1999) (trustee sought to continue business so

as to maximize the value of the estate); In re Transcon Lines, 178 B.R. 228 (Bankr. C.D. Cal. 1995)

(trustee may operate business of the debtor for a brief period of time in order to maximize the return

on sale). Although continued operation of Blackjack is unlikely to increase the funds available through

a sale, continued maintenance and operations will serve to avoid costs and potential liability associated




TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                         Page 8 of 12
         Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 9 of 12



with any danger posed by a leak of sour gas. As a result, the Trustee believes it is in the best interest

of the Debtors’ estates to expend the funds necessary for proper monitoring.

        19.     The Trustee believes the proposed budget is sufficient to sustain operations for the

period of time proposed. At this time, the Trustee is only requesting to operate Blackjack through

March 30, 2020. If the Trustee believes additional time is necessary and in the best interests of the

estate, the Trustee will file another motion with the Court setting forth the reasons why continuing

operations even longer would be appropriate. If at any time before March 30, 2020, the Trustee

believes that it no longer serves the best interest of creditors to continue to operate Blackjack, the

Trustee seeks leave to cease operations as he deems appropriate.

        20.     The Trustee will comply with all reporting requirements under the Code relating to

the operation of the business. The Trustee seeks to operate the business in the ordinary course until

March 30, 2020. The Trustee will seek further order if the Trustee proposes to engage in any

transaction under 11 U.S.C. §363.

        21.     The continued operation of Blackjack in this case serves the best interests of the

bankruptcy estate by preserving the value of the Debtors’ business by avoiding potential liability

associated with the release of sour gas that could affect the health and safety of the nearby residents

and environment.

                                    IV. EMERGENCY CONSIDERATION

        22.     Emergency consideration of this Motion is requested pursuant to Bankruptcy Local

Rule 9013-1(i). The Trustee believes that immediate authorization is imperative to ensure the health

and safety of nearby residents. Absent immediate relief and assurances of payment, the contractors

currently monitoring Blackjack could leave the site, thereby increasing the risk of an unidentified leak

of toxic sour-gas into the environment. Accordingly, the Trustee respectfully requests that this Court

approve the relief requested in this Emergency Motion on an emergency basis.


TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                       Page 9 of 12
        Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 10 of 12



                                               PRAYER

        WHEREFORE, the Trustee prays that the Court enter an order authorizing him to operate

the Debtors’ Blackjack assets, effective January 27, 2020, on an interim basis for the period of January

27, 2020 through February 21, 2020, that this matter be set for final hearing prior to February 21,

2020, and for such other and further relief as is just and proper.



Dated: January 30, 2020                                 Respectfully submitted,

                                                        JONES MURRAY & BEATTY LLP

                                                        /s/ J. Maxwell Beatty
                                                        Erin Jones
                                                        Tex. Bar No. 24032478
                                                        erin@jmbllp.com
                                                        J. Maxwell Beatty
                                                        Tex. Bar No. 24051740
                                                        max@jmbllp.com
                                                        4119 Montrose Blvd., Suite 230
                                                        Telephone: (832) 529-1999
                                                        Facsimile: (832) 529-3393

                                                        Proposed Counsel for Christopher Murray, Chapter 7
                                                        Trustee for the Debtors




TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                       Page 10 of 12
       Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 11 of 12



                              CERTIFICATE OF ACCURACY
      Pursuant to BLR 9013-1(i), I hereby certify that the information contained in the foregoing
document with respect to the need for emergency relief is true and correct to the best of my
knowledge.
                                                    /s/ J. Maxwell Beatty
                                                        J. Maxwell Beatty




TRUSTEE’S EMERGENCY MOTION TO OPERATE                                               Page 11 of 12
        Case 20-30602 Document 7 Filed in TXSB on 01/30/20 Page 12 of 12



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 30, 2020, a true and correct copy of the foregoing was served

by electronic mail or via the Court’s ECF system on the following parties:

         The United States Trustee                         R&R Contracting LLC
         Hector Duran                                      PO Box 948
         Hector.Duran.Jr@usdoj.gov                         Robertsdale, AL 36567

         The Florida Department of                         Randy Williams
         Environmental Protection                          Byman & Associates PLLC
         c/o Cindy Mulkey, Program                         7924 Broadway, Suite 104
         Administrator                                     Pearland, TX 77581
         3900 Commonwealth Boulevard                       rww@bymanlaw.com
         Tallahassee, FL 32399                             Counsel for the Debtors
         Cindy.Mulkey@dep.state.fl.us

        Danos, LLC                                         Alta Mesa Resources, Inc., et al.
        3878 West Main Street                              c/o John F. Higgins
        Gray, LA 70359                                     Porter Hedges LLP
        Rocky.kiffe@danos.com                              1000 Main Street, 26th Floor
                                                           Houston, Texas 77002
                                                           jhiggins@porterhedges.com
                                                           apower@porterhedges.com
                                                           mdearman@porterhedges.com
                                                           George.davis@lw.com
                                                           Annemarie.reilly@lw.com
                                                           Brett.neve@lw.com
                                                           Caroline.reckler@lw.com
                                                           Andrew.sorkin@lw.com




                                                      /s/ J. Maxwell Beatty
                                                      J. Maxwell Beatty




TRUSTEE’S EMERGENCY MOTION TO OPERATE                                                   Page 12 of 12
